DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to the invention of a method of manufacture non-elected without traverse.  Accordingly, claims 16-20 have  been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Murphy on 07/15/2022.

The application has been amended as follows: 

In The Claims:
1. 	(currently amended) A wellbore system comprising: 
a production string; 
an inflow control device positioned at a zone along the production string; and
a member being a single element and in operable communication with the inflow control
device, the member having anisotropic density and being configured to move relative to the inflow control device to cause the inflow control device to allow, fully block or partially block flow from the zone to the production string based on a density of a fluid flowing into the inflow control device from the zone, wherein the anisotropic density of the member is defined by a gradient from a first end of the member to a second end of the member, wherein the gradient defines a gradual density change between the first end and the second end.

Claim 5 has been cancelled

7. 	(currently amended) A member being a single element for controlling flow through an inflow control device comprising anisotropic density configured to move the member relative to the inflow control device such that the inflow control device allows, fully blocks, or partially blocks flow from a zone to a production string based on a density of a fluid flowing into the inflow control device from the zone, wherein the anisotropic density of the member is defined by a gradient from a first end of the member to a second end of the member, wherein the gradient defines a gradual density change between the first end and the second end.

Claims 8 and 9 have been cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 20090114395 A1 discloses flapper 74 which opens and closes based on the density of the surrounding fluid (pgphs. 13, 16) where the flapper is made from one material (possibly coated hollow spheres/voids) coated in another (pgphs. 15-17) which creates anisotropic density. However, this is not an ICD and does not define a gradual density gradient as required by the claims.

US 20200291745 A1 discloses an ICD device with members 804 (figs. 8-15) which act like flapper valves to cover or allow flow into passages 842 depending on the density of the fluid as claimed (pgph. 57). However, while this reference could be combined with ‘395 to have a core material coated in another which would create the anisotropic density claimed and also discloses heavy portion/counterweight 852 to aid in operation, there is no density gradient disclosed in a single piece member and providing such a hinged member with a gradual density gradient would be very difficult to do while still achieving the desired function and there is no motivation to make this modification.

US 11105425 B2 discloses additive manufacturing process with the core and shell as described in col. 3 ll.  45-61 where one portion can be 600% heavier than another and also discloses gradual density transition in col. 3 ll.  45-57 in a flapper valve but this device is not an ICD and as stated above applying the gradual gradient to a hinged ICD member would be very difficult to do while still achieving the desired function of an ICD which functions based on buoyancy of the member in specific fluids.

US 10612345 B2 also discloses a density of voids in an additively manufactured flapper being gradient (col. 7 ll. 5-15) but suffers similar issues as discussed above.

Overall the configuration of an ICD with a member having a density configured to move the member based on fluid contact as claimed having a gradual density gradient is not contemplated by the art of record and achieves a novel function of providing a partially closed position of the free-floating member based on fluid fraction as shown in figs. 5A-5C.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/15/2022